department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uil no ms dear ms cc pa apjp nlrose spr-112582-01 this is in response to your letter dated date in which you requested an explanation of the word freight in the exceptions to filing form1099-misc in particular you asked whether the exception pertains to payments to independent truck drivers form 1099-misc is used to report payments made in a trade_or_business which are reportable among other sections under sec_6041 of the internal_revenue_code sec_6041 of the code provides that a person engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits or income of dollar_figure or more in any taxable_year is required to file an information_return setting forth the amount of such gains profits and income and the name and address of the recipient of such payment sec_1_6041-3 of the regulations sets forth exceptions to the reporting requirements of sec_6041 of the code sec_1_6041-3 provides that returns of information are not required with respect to payments of bills for merchandise telegrams telephone freight storage and similar charges the term freight is given its plain meaning i e a method or service for transporting goods or the cost of such transportation payments for transporting goods whether incidental to or integral to a taxpayer’s business are therefore excepted from information reporting the fact that the payments are made to independent truckers does not change this exception spr-112582-01 we hope this is helpful if you need further assistance please call nancy rose id at sincerely pamela w fuller senior technician reviewer branch administrative provisions and judicial practice
